t c memo united_states tax_court kenneth lee anderson and carol jane anderson petitioners v commissioner of internal revenue respondent docket no filed date kenneth lee anderson and carol jane anderson pro sese christine v olsen for respondent memorandum opinion beghe judge respondent determined the following deficiencies in petitioners' federal income taxes additions to tax and penalties sec_6651 a sec_6662 a year deficiency addition penalty dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number --- big_number respondent has two motions pending before the court under rule respondent's motion for summary_judgment on all issues remaining unresolved in this case after the court in an opinion filed in this case as anderson v commissioner tcmemo_1998_ granted partial summary_judgment for respondent on some issues raised in respondent's prior motion for partial summary_judgment and under rule respondent's motion to dismiss for lack of prosecution we shall grant respondent's motion for summary_judgment rendering moot respondent's motion to dismiss sua sponte we shall require petitioners to pay a penalty of dollar_figure under sec_6673 to be added to the dollar_figure penalty already decided in the court's prior opinion in this case background we incorporate herein the background statement and discussion set forth in the court's prior opinion in this case at tcmemo_1998_253 in that opinion the court granted partial all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure summary_judgment for respondent on the basis of deemed admissions by petitioners on the issues of wage income and liability for additions to tax under sec_6651 for unexcused late filing of their returns the court also decided that a dollar_figure penalty would be imposed on petitioners under sec_6673 for advancing frivolous and groundless contentions however the court concluded that it would not be appropriate on the then existing record to grant summary_judgment in favor of respondent on the self-employment_tax issue for and the gain from the sale of real_estate and commissions and expenses on the sale other issues raised in the statutory notices of deficiency that were not covered by the original motion for summary_judgment were whether petitioners received taxable unemployment_compensation of dollar_figure during whether petitioners had dollar_figure of cancellation_of_indebtedness_income in connection with the sale of real_estate and the accuracy-related_penalties and deductions for on date following issuance of the order pursuant to the court's prior opinion in this case the court served on the parties its notice setting this case for trial at the court's san diego california trial session scheduled to begin date on date the court received respondent’s third reguest for admissions attached to which was a certificate of service showing that on date respondent served respondent’s third request for admissions on petitioners pincite9 kiowa road apple valley ca the apple valley address because petitioners' address as shown on the court's records was different from that used by respondent the court by order dated date filed respondent’s third request for admissions as of the date of the court's order and served that request on petitioners at the address shown on the court's records foothill blvd c-178 rancho cucamonga ca the rancho cucamonga address the court further ordered petitioners by date to notify the court in writing of their current address and by date to serve upon respondent their responses to respondent’s third request for admissions respondent's third request for admissions sets forth the following requested admissions in petitioner kenneth anderson purchased a residence pincite calmin drive fallbrook california hereinafter referred to as the calmin drive property with respect to the purchase of the calmin drive property petitioner kenneth anderson executed a note and a deed_of_trust on date a notice of default was recorded with respect to the calmin drive property on date a trustee's sale was held with respect to the calmin drive property at the time of the trustee's sale petitioner kenneth anderson's outstanding balance on his loan on the calmin drive property was dollar_figure as a result of the foreclosure of the calmin drive property petitioner kenneth anderson received relief of indebtedness income in the amount of dollar_figure during petitioners have not provided any information or documentation establishing kenneth anderson's basis in the calmin drive property petitioners have not provided any information or documentation establishing that they were insolvent at the time of the trustee's sale of the calmin drive property petitioners have not presented any information or documentation establishing that they are entitled to any deductions for the year petitioners are not entitled to any deductions for the year petitioners have not presented any information or documentation establishing that they are entitled to any deductions for the year petitioners are not entitled to any deductions for the year petitioners have not presented any information or documentation establishing that they are entitled to any deductions for the year petitioners are not entitled to any deductions for the year petitioners have not presented any information or documentation establishing that they are entitled to any deductions for the year petitioners are not entitled to any deductions for the year petitioner kenneth lee anderson received unemployment_compensation in the amount of dollar_figure during petitioner kenneth lee anderson is subject_to self-employment_tax for and petitioners are liable for the accuracy- related penalty under sec_6662 for the year petitioners are liable for the accuracy- related penalty under sec_6662 for the year petitioners are liable for the accuracy- related penalty under sec_6662 for the year petitioners are liable for the accuracy- related penalty under sec_6662 for the year petitioners did not file a response to respondent's third request for admissions within the 30-day period required by rule c or at any time thereafter on date the copies of the court's date order and respondent’s third regquest for admissions which the court had attempted to serve on petitioners at the rancho cucamonga address were returned with a postal service stamp stating return to sender not at this address no forwarding address on date respondent filed a motion for summary_judgment supporting memorandum of law and attorney's declaration by order dated date the court ordered petitioners by date to file a written response to respondent's motion for summary_judgment and to serve a copy of their written response on respondent the copy of the court's date order which the court attempted to serve on petitioners by certified mail at the rancho cucamonga address was returned by the postal service stamped return to sender attempted -- not known on date the court re-served its date order on petitioners at the apple valley address the court assumes that service of its order on petitioners was completed because no return mail has been received the court received no response from petitioners to respondent's motion for summary_judgment or the court's date order on date when this case was called from the trial calendar at the court's san diego california trial session petitioners did not appear on date when this case was recalled from the court's calendar respondent filed a motion to dismiss for lack of prosecution respondent's motion to dismiss states among other things that when respondent attempted to serve petitioners with copies of respondent's motion for summary_judgment and supporting memorandum of law at the rancho cucamonga address and the apple valley address both envelopes were returned marked 'return to sender' and indicated petitioners were no longer at the address respondent's motion also states that directory assistance in rancho cucamonga has a listing for a kenneth anderson but that by the subscriber's request this listing is unpublished in an order dated date the court changed petitioners' address on its records to the apple valley address ordered petitioners on or before date to file written responses to respondent's date motion for summary_judgment and respondent's date motion to dismiss and ordered that there be served on petitioners by both certified mail and first class mail copies of that order the court's orders of march and date respondent's third request for admissions respondent's date motion for summary_judgment and respondent's date motion to dismiss the court received no return mail of its order of date and petitioners have filed no response thereto nor have petitioners otherwise filed any document or made any other attempt to get in touch with the court since filing their last response to respondent's prior motion for partial summary_judgment that the court in anderson v commissioner tcmemo_1998_253 found to be the culmination of a pattern of making frivolous and groundless arguments that prompted the court to decide to impose the dollar_figure penalty described and explained in that opinion discussion issue l dismissal v summary judaqment this court like every court has the inherent power in the exercise of its discretion to dismiss a case for want of prosecution 370_us_626 failure of counsel with history of dilatory conduct of case to appear at pretrial conference 852_f2d_132 4th cir failure to obey numerous court orders 732_f2d_752 10th cir affg orders of this court failure to comply with subpoena duces tecum or to settle or enter into meaningful stipulation of facts 99_tc_533 failure to comply with discovery requests and orders or to prepare for trial 87_tc_794 failure to stipulate facts or to prepare for trial the legal standard for involuntary dismissals under federal rule_of civil procedure b governs dismissals in the tax_court under our rule b 565_f2d_954 5th cir affg 67_tc_931 and 65_tc_333 harper v commissioner supra pincite explanatory note to rule b t c we have dismissed for failure properly to prosecute the cases of taxpayers who made arguments that we found frivolous or groundless 76_tc_1027 affd 696_f2d_1234 9th cir frivolous and groundless arguments but also failure to respond to interrogatories and to produce requested documents cf 752_f2d_1301 8th cir affg an order of this court frivolous and groundless arguments including denial that wages are income dismissal for failure to state a claim however in mathes v commissioner f 2d d c cir affg on other grounds an order of this court justice then judge scalia expressed the view that the mere weakness of a party's arguments can never by itself justify dismissal for failure to prosecute--- the substantive merits of a claim are of course irrelevant to the propriety of a dismissal for failure to prosecute ---and affirmed our order to dismiss for failure to prosecute not because the taxpayer's arguments were frivolous but because he had disobeyed orders and failed to appear at trial the court solicited respondent's motion to dismiss after petitioners had failed to appear at the calendar call on reflection however in the exercise of our discretion we shall address and dispose_of the substantive issues in the case on the basis of respondent's motion for summary_judgment rule a authorizes either party to move for summary_judgment on all or any part of the legal issues in controversy rule b requires the opposing party to file a written response within such period as the court may direct and provides that decision shall be rendered in favor of the moving party if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 477_us_242 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 respondent's third request for admissions covers all remaining substantive issues in the case that were not disposed of by the court's prior opinion anderson v commissioner tcmemo_1998_253 petitioners filed no response thereto within the 30-day period required by rule c petitioners did not respond to the court's subsequent orders to respond to respondent's motions and the opportunities thereby afforded petitioners to move to vacate their deemed admissions if they had shown any desire to provide answers or otherwise dispute the conclusory facts embodied in respondent's third request for admissions fach matter set forth in respondent's third request for admissions is deemed admitted see rule c 85_tc_267 as a result respondent has carried his burden of proving that there is no genuine issue of material fact that remains to be decided by the court see marshall v commissioner supra pincite see also fajardo v commissioner tcmemo_1999_308 it would serve no useful purpose to recount the deemed admitted facts at length they are set forth supra pp it suffices to say that they cover all matters set forth in the statutory_notice_of_deficiency that were not disposed of by the court's prior opinion in this case we therefore hold that as a result of the foreclosure of the calmin drive property petitioner kenneth anderson had cancellation_of_indebtedness_income of dollar_figure in in the absence of the furnishing by petitioners of any information regarding their basis in the calmin drive property the gain determined by respondent on the disposition of the property in is sustained in the absence of presentation by petitioners of any information or documentation that they are entitled to deductions for the years inclusive petitioners are not entitled to any deductions in computing their adjusted_gross_income or taxable_income for those years petitioner kenneth anderson received unemployment_compensation of dollar_figure in and he is subject_to self- employment_taxes for and finally petitioners are liable for the accuracy-related_penalty under sec_6662 for each of the years through issue sec_6673 penalty the court in its prior opinion in this case decided to impose a penalty of dollar_figure under sec_6673 on the grounds of petitioners' course of conduct in asserting frivolous and groundless arguments following issuance of that opinion and the order that accompanied it petitioners have gone to ground and have not been heard from since they have not responded to respondent's third request for admissions or to either of respondent's motions this has been in the face of the court's repeated orders to respond to respondent's filings and to the court's order to furnish their current address petitioners' failures to notify the court of their changes of address are in violation of the tax court's rules_of_practice and procedure see rule b and the court's order of date petitioners did not appear at the call of the calendar for their case at the date commencement of the court's san diego trial session in contrast to petitioners' affirmative misconduct during the first_phase of this case leading to the court's prior opinion and accompanying order petitioners thereafter during the second_phase of this case have been guilty of nonfeasance-- passive inactivity---that has nevertheless required the expenditure of administrative and judicial resources to dispose_of the case these costs would not have been incurred if petitioners had simply conceded the remaining issues and signed a decision document that respondent would have been happy to prepare on the other hand if petitioners had provided responsive answers and denials to respondent's third request for admissions the case could have been settled or tried on the merits which would have resulted in the court's exercise of its judicial function in the traditional way we conclude with respect to the second_phase of this case that petitioners' failures to respond and appear have caused the further proceedings herein to have been maintained by the taxpayer primarily for delay within the meaning of sec_6673 we therefore shall require petitioners to pay an additional penalty of dollar_figure to be added to the dollar_figure penalty previously decided by reason of petitioners' frivolous and groundless arguments with respect to the first_phase of this case an appropriate order and decision will be entered
